Citation Nr: 1316434	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  11-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the thoracolumbar spine, claimed as lower back pain.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.   Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to an initial rating in excess of 10 percent for an appendectomy scar.  

7.  Entitlement to an initial compensable rating for residuals of a fracture to the right fifth toe.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  At that time, the RO granted service connection for a scar as a residual of an appendectomy and residuals of a fracture of the right fifth toe, and awarded noncompensable evaluations effective August 31, 2009.  The RO also denied service connection for degenerative joint disease of the thoracic spine and disorders of the bilateral hips and bilateral shoulders.  Additionally, the RO denied entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities.  

Subsequently, in a March 2013 rating decision, the RO granted a 10 percent disability rating for the appendectomy scar, effective August 31, 2009.  However, as claimants are generally presumed to be seeking the maximum benefit allowed by law and regulation, the issue of entitlement to a higher rating for an appendectomy scar remains on appeal since the RO awarded less than the maximum available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The March 2013 rating decision also informed the Veteran that the grant of a 10 percent rating for the appendectomy scar rendered the issue of entitlement to a 10 percent rating based on multiple noncompensable evaluation moot as the Veteran now had a compensable evaluation.  Therefore, this issue is no longer on appeal.

The Veteran testified at a RO hearing before a Decision Review Officer in January 2012.  A transcript of such hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing at a local VA office in his February 2011 substantive appeal (VA Form 9).  In a January 2012 statement, he withdrew that request.  However, he again requested a BVA hearing at a local VA office in an April 2013 substantive appeal (VA Form 9).  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge sitting at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

